Citation Nr: 1500068	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right elbow disability.

2.  Entitlement to service connection for left elbow disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Basic eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of basic eligibility for nonservice-connected pension benefits is adjudicated below.  The remaining issues are remanded.


FINDING OF FACT

The Veteran's only period of active duty was from September 1981 to September 1984.  


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§1501, 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must assist a claimant at the time a claim for benefits is filed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The matter decided in this decision, however, rest on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).  

The Veteran contends that he is entitled to VA nonservice-connected pension benefits based upon his current disabilities.  

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2002).  The "Vietnam era" ended May 7, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The Veteran served on active duty in the Army from September 1981 to September 1984, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA nonservice-connected pension benefits, notwithstanding his current disability status.   

VA is bound by information that the service documents contain.  Venturella v. Gober, 10 Vet. App. 340, 341-342 (1977); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

The Veteran is seeking service connection for bilateral elbow and knee disabilities.  He contends that he developed bilateral knee problems as the result of the physical demands placed on his body during his military service.  He further claims that he currently has arthritis in is elbows, which had spread from his knees.

A.  Additional Records Available

During his November 2014 hearing, the Veteran testified that he was placed on multiple physical profiles due to physical limitations caused by his bilateral knee disabilities.  Under these circumstances, the RO must attempt to obtain the Veteran's complete service personnel records.

The Veteran further testified that he received extensive medical treatment for his knees, including a series of cortisone shots, at the base hospital at USAHC Schweinfurt, Germany.  However, this facility is no longer in operation.

In an October 2013 statement, and at his November 2014 hearing before the Board, the Veteran indicated that he received treatment for his knees in 1984 and 1985 at the VA Medical Center in Baltimore, Maryland.  He also testified that he received treatment for his knees in 1986 and 1987 at Georgetown Memorial Hospital in South Carolina.  Having been put on notice of the existence of VA and private medical records, the RO must attempt to obtain these records. See 38 C.F.R. § 3.159(c)(1) (2014); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

A January 2010 private treatment report noted that the Veteran had applied for disability benefits.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the RO must ask the Veteran if he has filed a claim for disability benefits from the Social Security Administration; and if so, the RO must attempt to obtain any records relating to such claim.

Accordingly, the case is remanded for the following action:

1.  The RO must take the appropriate steps to obtain the Veteran's service personnel file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure these records, the RO must notify the Veteran and his representative (if any) and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including evidence of any post service treatment for his bilateral elbow and bilateral knee disabilities, to include any available records from the VA Medical Center in Baltimore, Maryland, from 1984 to1985; and from the Georgetown Memorial Hospital in South Carolina from 1986 to 1987.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the Veteran's treatment records from the VA medical center in Baltimore, Maryland from 1984 to 1985, must be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The RO must ask the Veteran if he has filed a claim for SSA disability benefits; and if so, the RO must obtain and associate with the claims file copies of all records pertinent to the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


